DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities:  
Regarding claim 1, there is insufficient antecedent basis for the limitation “the drive circuit” in line 16.
Regarding claim 4, there is insufficient antecedent basis for the limitation “the drive circuit” in line 16.
Further regarding claim 4, there is insufficient antecedent basis for the limitation “the changed switching cycle” in line 25.
Regarding claim 5, there is insufficient antecedent basis for the limitation “the drive circuit” in line 18.
Further regarding claim 5, there is insufficient antecedent basis for the limitation “the changed switching cycle” in line 27.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is unclear how “a sum frequency” and “a difference frequency”, which have a unit of Hz, be less than “a predetermined cycle”, which has a unit of cycles/mm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisono (JP 2009-142866 A).
Morisono (first embodiment) teaches the following claimed limitations:
Regarding claim 1, an image recording apparatus (laser processing apparatus 100; FIGs. 1-4), comprising: 
a light source (laser oscillation unit 50; FIG. 1);
a switching drive circuit (the Q switch 19 is connected to a Q switch control circuit that generates an RF signal; FIG. 1; [0040]) configured to control an electric current for causing the light source to emit a light beam (the RF signal has an electric current and causes the laser beam L to be On or OFF; [0037]);
moving part configured to move one of a recording target on which an image is to be recorded by the light beam and a light emitting position at which the light beam is emitted relative to another one of the recording target and the light emitting position (the position of the laser beam L is moved by X, Y and Z scanners; [0005]; FIGs. 3-8); and 
a controller configured to control a light emission timing of the light source (ON/OFF control of the laser is performed based on the laser control data; [0034]) and a relative moving speed of the moving part based on image information (a laser driving control part for controlling the laser beam scanning part including the scanning speed; [0010]), wherein 
the switching drive circuit includes a switching circuit configured to turn on and off a switching element (the Q switch 19 is connected to a Q switch control circuit that generates an RF signal; FIG. 1; [0040]).
Regarding claim 4, a method performed by an image recording apparatus (method performed by laser processing apparatus 100; FIGs. 1-4) that includes
a light source (laser oscillation unit 50; FIG. 1),
a switching drive circuit (the Q switch 19 is connected to a Q switch control circuit that generates an RF signal; FIG. 1; [0040]) configured to control an electric current for causing the light source to emit a light beam (the RF signal has an electric current and causes the laser beam L to be On or OFF; [0037]),
a moving part configured to move one of a recording target on which an image is to be recorded by the light beam and a light emitting position at which the light beam is emitted relative to another one of the recording target and the light emitting position (the position of the laser beam L is moved by X, Y and Z scanners; [0005]; FIGs. 3-8), and
controller configured to control a light emission timing of the light source (ON/OFF control of the laser is performed based on the laser control data; [0034]) and a relative moving speed of the moving part based on image information (a laser driving control part for controlling the laser beam scanning part including the scanning speed; [0010]), the switching drive circuit including a switching circuit configured to turn on and off a switching element (the Q switch 19 is connected to a Q switch control circuit that generates an RF signal; FIG. 1; [0040]),
the method comprising:
controlling, by the controller, the switching drive circuit based on a switching cycle (the ON/OFF cycle of the Q switch 19 by the RF signal; [0040]).
Regarding claim 5, a non-transitory computer-readable storage medium storing a program for causing an image recording apparatus to execute a process (computer-readable recording medium stores the program for causing the laser processing apparatus 100 to execute instructions in the program; [0026]; FIGs. 1-4),
the image recording apparatus including
a light source (laser oscillation unit 50; FIG. 1),
a switching drive circuit (the Q switch 19 is connected to a Q switch control circuit that generates an RF signal; FIG. 1; [0040]) configured to control an electric current for causing the light source to emit a light beam (the RF signal has an electric current and causes the laser beam L to be On or OFF; [0037]),
a moving part configured to move one of a recording target on which an image is to be recorded by the light beam and a light emitting position at which the light beam is emitted relative to another one of the recording target and the light emitting 
a controller configured to control a light emission timing of the light source (ON/OFF control of the laser is performed based on the laser control data; [0034]) and a relative moving speed of the moving part based on image information (a laser driving control part for controlling the laser beam scanning part including the scanning speed; [0010]), the switching drive circuit including a switching circuit configured to turn on and off a switching element (the Q switch 19 is connected to a Q switch control circuit that generates an RF signal; FIG. 1; [0040]),
wherein the process includes
controlling the switching drive circuit based on a switching cycle (the ON/OFF cycle of the Q switch 19 by the RF signal; [0040]).
Morisono (first embodiment) does not teach the following claimed limitations:
Further regarding claim 1, the controller is configured to change a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed.
Further regarding claim 4, the method comprising changing, by the controller, a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed.
Further regarding claim 5, the process includes changing a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed.
Morisono (alternative embodiment) teaches the following claimed limitations:
claim 1, the controller is configured to change a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed (the same effect can be obtained by controlling the spot diameter of the laser beam and the Q-switch frequency in accordance with change of a scan speed; [0181]) for the purpose of maintaining a constant energy density in addition to controlling the laser power.
Further regarding claim 4, the method comprising changing, by the controller, a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed (the same effect can be obtained by controlling the spot diameter of the laser beam and the Q-switch frequency in accordance with change of a scan speed; [0181]) for the purpose of maintaining a constant energy density in addition to controlling the laser power.
Further regarding claim 5, the process includes changing a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed (the same effect can be obtained by controlling the spot diameter of the laser beam and the Q-switch frequency in accordance with change of a scan speed; [0181]) for the purpose of maintaining a constant energy density in addition to controlling the laser power.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the controller is configured to change a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed; the method comprising changing, by the controller, a switching frequency of the switching element relative moving speed; the process includes changing a switching frequency of the switching element according to at least one of the light emission timing and the relative moving speed, as taught by Morisono, into Morisono for the purpose of maintaining a constant energy density in addition to controlling the laser power.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claim 2 is the inclusion of the limitations of the image recording apparatus according to claim 1 that further include the controller is configured to spread the switching frequency when a ripple cycle resulting from an operation of the switching circuit or a cycle resulting from a sum frequency and a difference frequency, which are generated when a pixel frequency corresponding to a frequency of the light emission timing overlaps the switching frequency, becomes less than a predetermined cycle.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught 
The primary reason for indicating allowable subject matter of claim 3 is the inclusion of the limitations of the image recording apparatus according to claim 1 that further include the controller is configured to change the switching frequency to a high frequency side so that a ripple cycle resulting from an operation of the switching circuit becomes greater than or equal to a predetermined cycle, the ripple cycle being calculated by dividing the switching frequency by the relative moving speed.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





3 January 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853